GUDGEL, Judge,
concurring.
I concur in the result reached by the majority of the panel, but deem it appropriate to state my views separately. KRS 304.39-070(2) creates a statutory right of subrogation in favor of reparation obligors who have paid BRB to an injured party against any nonsecured persons or organizations liable to the injured party. KRS 304.-39-070(3) creates a separate statutory right in favor of reparation obligors to recover BRB paid an injured party from the repara-' tion obligor of a secured person, provided the claim is asserted by joining as a party in *777any action commenced by the injured party against the secured person, or by submitting the claim for arbitration. These statutory remedies of reparation obligors to be indemnified for BRB paid are exclusive remedies and supplant any other equitable remedies. Progressive Casualty Insurance Co. v. Kidd, Ky., 602 S.W.2d 416 (1980). However, the MVRA is silent with respect to the statute of limitations applicable to these statutory remedies. Appellant contends that KRS 304.39-230(6) is the applicable statute of limitations. I disagree.
We are confronted here with a KRS 304.-39-070(3) situation. A reparation obligor asserted a right to recover BRB paid an injured party by joining that injured party’s action against a secured third-party tort-feasor. In short, a tort action not abolished by KRS 304.39-060 was filed, and appellee intervened in that action for the purpose of asserting a KRS 304.39-070(3) claim. The applicable limitations statute with respect to the injured party’s action was KRS 304.39-230(6). However, as I view this.statute, it obviously was only intended to apply to actions filed by an injured party, and was not intended to apply to KRS 304.39-070(3) claims of reparation obligors. This is evident from the fact that KRS 304.39-230(6) specifically states that it applies to actions for tort liability not abolished by KRS 304.39-060, and thus, cannot be construed to apply to KRS 304.39-070(3) claims of reparation obligors for the simple reason that such a claim is not a tort claim.
Nor am I impressed by appellant’s argument that to deny application of KRS 304.-39-230(6) to appellee’s claim would do violence to the legislative policy which motivated enactment of the MVRA and permit reparation obligors to litigate stale claims. In the first place, unless the reparation obligor protects its KRS 304.39-070(3) claim by joining any action filed by its insured prior to judgment or by submitting the claim to arbitration, it cannot recover any BRB paid. Progressive Casualty Insurance Co. v. Kidd, supra. Secondly, and more importantly, there is a limitations statute applicable to such claims. KRS 304.39-070(3) creates a statutory liability. There is no time fixed by the statute for enforcing the liability. Therefore, the assertion of any claim to enforce the liability is barred if not asserted within five years of the date on which it accrues. KRS 413.120(2). Here, appellee’s claim was asserted within the five-year period.
For the reasons stated, I concur in the result reached by the majority.